DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A, i; Species B, i; and Species C, i, in the reply filed on 28 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 1-20 are pending with claims 1-7, 10-13, 15-16, and 19-20 being considered in the present Office action. Claims 8-9, 14, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claim 4 is objected to because of the following informalities: Boron (B) is listed as one of the elements M2 in Formula 2. The letter “B” is also used in Formula 2 to define elements substituted for oxygen. To avoid confusion, the Examiner suggests Formula 2 use a letter other than “B” to represent elements substituted for oxygen; specifically, applicant should consider using a letter that is not a chemical symbol in the periodic table, e.g., X. Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-13, 15-16, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 15, and 19 include numbers that need units. The number “0.1” in claim 1, “1” in claim 15, and “7” in claim 19 need units (e.g., m2/g or wt%). Claims 2-7, 10-13, 15-16, and 20 depend from the rejected claims, thus are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US 2017/0187041), in view of Iriyama et al. (US 6,803,150), Ryu et al. (US 2010/0012886, of record), and Oesten et al. (US 2001/0046628), hereinafter Yamada, Iriyama, Ryu, and Oesten.
Regarding Claims 1-3, and 19, Yamada teaches a lithium secondary battery comprising: 
a positive electrode comprising a lithium manganese-based first positive electrode active material having a spinel structure (e.g., LiMn2O4) and a lithium nickel-manganese-cobalt-based second positive active material (e.g., NMC), see e.g., paras. [0793]-[0796], [0820], and [0911];
a negative electrode comprising artificial graphite (see e.g., paras. [0216], [0218], [0224]-[0225], [0229], [0334]-[0336], [0344]-[0345], [0350]) and at least one selected from the group consisting of soft carbon (see e.g., para. [0389], [0403]) having a specific surface area (BET) of 7 m2/g to 10 m2/g (i.e., 1 m2/g to 8 m2/g, see e.g., para. [0405]); 
a separator interposed between the positive electrode and the negative electrode; and an electrolyte (paras. [0793]-[0809]).
Yamada suggests the specific surface area (BET) of the artificial graphite material in the negative electrode is 1 m2/g or more from the view point of sufficiently securing sites where Li enters and exits, thus providing excellent fast charge/discharge characteristics and output characteristics, see e.g., para.[0448]-[0449] (para. [0624]). Yamada’s teaching of the carbon material in the negative electrode having a specific surface area (BET) of 1 m2/g and the soft carbon having a specific surface area (BET) from 1 m2/g to 8 m2/g, results in the specific surface area of the soft carbon being greater than the specific surface area of the artificial graphite. 
Yamada does not teach the artificial graphite includes has a specific surface area at the lower end of the claimed range i.e., 0.1 m2/g to less than 1.0 m2/g. However, Iriyama teaches the specific surface area of an artificial graphite material covered with the amorphous carbon is preferably 0.5 m2/g - 1 m2/g to suppress the decomposition of the electrolyte, thereby improving charge/discharge efficiency, and to obtain sufficiently high rate properties (see e.g., col 5). It would be obvious to one having ordinary skill in the art the artificial graphite material of Yamada has a specific surface area (BET) of 0.1 m2/g - 1.2 m2/g with the expectation of fast Li intercalation (hence fast charge/discharge characteristics and output characteristics), suppressed electrolyte decomposition (hence improved charge/discharge efficiency), and sufficiently high rate properties, as suggested by Yamada and Iriyama.
The first positive electrode active material of Yamada (i.e., LiMn2O4) satisfies the lithium manganese oxide represented by Formula 1 (Li1+aMn2-bMbO4-cAc) because lithium is 1 (i.e., Li1+a, a = 0) and the amount of element A is zero (Ac, c = 0). Yamada does not teach the first positive electrode active material includes one or more doping elements M1b (Al, Li, Mg, Zn, B, W, Ni, Co, Fe, Cr, V, Ru, Cu, Cd, Ag, Y, Sc, Ga, In, As, Sb, Pt, Au, and Si) substituted for Mn where 0<b≤0.5, as required by Formula 1 (Li1+aMn2-bMbO4-cAc), or the substitution of oxygen with Ac including elements F, Cl, I, and S, where c is greater than 0 to 0.1. However, Ryu teaches substituting a portion of Mn with My (Li1+xMn2-yMyO4-zAz), where My is at least one selected from B, Mg, Al, Ca, Sr, Co, Ni, Cr, Cu, Fe, Ti, Y, and Zn, and 0≤y≤0.2, leads to further improvements in the lifespan characteristics of cathode active materials; further, substituting oxygen with Az (Li1+xMn2-yMyO4-zAz), where Az is selected from F, Cl, Br, I, S and combinations thereof, and z = 0.01 to 0.2, results in a high binding ability of the oxide with the transition metal and prevents structural transition of the cathode active material, thereby improving battery lifespan, e.g., paras. [0013]-[0020]. It would be obvious to one having ordinary skill in the art the spinel lithium manganese based first positive electrode active material of Yamada is substituted with other elements, as detailed above, to improve battery lifespan, as suggested by Ryu. 
Yamada does not teach a coating layer on the surface of the lithium manganese oxide including one or more elements selected from Al, Ti, W, B, F, P, Mg, Ni, Co, Fe, Cr, V, Cu, Ca, Zn, Zr, Nb, Mo, Sr, Sb, Bi, Si, and S. However, Oesten teaches coating a lithium manganese oxide (doped or undoped) prevents the leaching of Mn by acids such as HF and acetic acid, and improves safety, see e.g., paras. [0001], [0023]-[0024], [0026], [0032]-[0034], [0037]-[0039], and [0043], Examples and Table 1. It would be obvious to one having ordinary skill in the art to coat the lithium manganese oxide of Yamada with one or more elements of Zr, Al, Si, Ti, Mg, Ca, Sr, etc., to improve stability thereof towards acids.
Regarding Claim 5, Yamada does not teach the weight ratio of the first positive electrode active material (doped manganese spinel of Yamada as modified by Iriyama, Ryu, and Oesten) and the second positive electrode active material (NMC). However, Ryu teaches a mixing weight ratio of spinel lithium manganese oxide to lithium nickel manganese cobalt oxide in a range of 90:10 to 10:90 maintains safety and desired lifespan characteristics, see e.g., para. [0021]. It would be obvious to one having ordinary skill in the art the weight ratio of the first positive electrode active material to the second positive electrode active material is 10:90 to 90:10 from the view point of safety and lifespan characteristics, as suggested by Ryu.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Iriyama, Ryu, and Oesten, in view of Kaseda et al. (US 2016/0006031), hereinafter Kaseda.
Regarding Claims 4, Yamada teaches of LiNi1/3Mn1/3Co1/3O2 (NMC). Yamada does not teach the NMC active material is substituted with at least one element selected from W, Cu, Fe, V, Cr, Ti, Zr, Zn, Al, In, Ta, Y, In, La, Sr, Ga, Sc, Gd, Sm, Ca, Ce, Nb, Mg, B, and Mo, as required by Formula 2. However, Kaseda teaches substituting NMC with an addition element (i.e., Ti, Zr, Nb, W, P, Al, Mg, V, Ca, Sr or Cr) from the viewpoint of improving cycle characteristics, see e.g., paras. [0023]-[0028]. Specifically, in the Formula LiaNibMncCodMxO2, 0.9 ≤ a ≤ 1.2, 0 < b < 1, 0 < c ≤ 0.5, 0 < d ≤ 0.5, 0 ≤ x ≤ 0.3 (see e.g., claim 17). The values for Li, Ni, Mn, Co, and M in Kaseda overlap with those of Formula 2 of the instant claim.  It would be obvious to one having ordinary skill in the art to substitute an additional element into Formula 2 of Yamada to improve cycle characteristics, as suggested by Kaseda. 

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Iriyama, Ryu, and Oesten, in view of Kim et al. (US 2013/0302685, of record), hereinafter Kim.
Regarding Claims 6-7, Yamada does not teach a bimodal particle diameter distribution, wherein the first positive electrode active material (spinel lithium manganese oxide) has small diameter particles and the second positive electrode active material (NMC) has large diameter particles, hence different average particle diameters (D50). However, Kim teaches a composite cathode in which the large diameter active material particles have a formula 2 (i.e., lithium nickel cobalt manganese oxide) and the small diameter active material particles have a formula 7 (spinel lithium manganese oxide), see e.g., paras. [0023]-[0024], [0033]-[0034]. The different sized active material particles allow for improved energy density, volume density and increased electrical capacity, see e.g., paras. [0025], and [0035]. It would be obvious to one having ordinary skill in the art the positive electrode of Yamada has a bimodal particle diameter distribution, wherein the first positive electrode active material (spinel lithium manganese oxide) has small diameter particles and the second positive electrode active material (NMC) has large diameter particles, hence different average particle diameters (D50), to obtain improved energy density, volume density and increased electrical capacity, as suggested by Kim.

Claims 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Iriyama, Ryu, and Oesten, in view of Sikha et al. (US 2016/0013480), hereinafter Sikha.
Regarding Claims 10-13 and 15, Yamada teaches the positive electrode includes a current collector upon which the first positive electrode active material (i.e., spinel lithium manganese oxide) is used in combination with a second positive electrode active material (i.e., lithium transition metal composite oxides substituted with other metal), see e.g., paras. [0794], and [0796]). Yamada does not teach the two active materials are in the form of layers having different compositions as defined by claims 10-13 and 15. However, Sikha teaches forming a multi-layer electrode to yield high power and a longer cycle compared to a single layer electrode, para. [0024]. Specifically, Sikha teaches a conductive substrate (hence a positive electrode current collector) on which a first cathode material layer is formed; a second cathode material layer is formed on the first cathode material layer, see e.g., Figs. 2-3, thereby satisfying instant claim 10; the first and second cathode material layers comprise a spinel lithium manganese oxide and lithium nickel manganese cobalt oxide, respectively, see e.g., claims 1-4, and 11 and para. [0026], thereby satisfying instant claim 11. The amount of active material in each layer is about 30 wt% to about 96 wt%, see e.g., paras. [0040]-[0042], [0053], thereby satisfying instant claim 13. Sikha further discloses the first and second cathode material layers have different compositions, including a different amount of binder in each layer, see e.g., claims 5-6 and paras. [0040]-[0045], [0056], and [0094], thereby satisfying instant claim 12. Specifically, the amount of binder in the first cathode material layer (on the current collector) is in the range of 1wt% to 4 wt% (para. [0045]) and the amount of binder in the second cathode material layer (on the first cathode material layer) is 3 wt% or less (para. [0056]), thereby satisfying instant claim 15. It would be obvious to one having ordinary skill in the art the first positive electrode active material and the second positive electrode active material of Yamada are formed as a multi-layer electrode, as detailed by above, with the expectation of high power and a longer cycle, as suggested by Sikha.

Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Iriyama, Ryu, and Oesten, in view of Aida et al. (US 2012/0177986), hereinafter Aida.
Regarding Claim 16, Yamada does not teach a mass ratio of the artificial graphite to soft carbon. However, Aida teaches a negative electrode for reversibly storing and releasing lithium ions comprising artificial graphite and soft carbon such that a mass ratio of artificial graphite to soft carbon is 67.5:22.5 (see e.g., paras. [0066-0069]), which overlaps with the claimed ratio of 1:1 to 19:1. The claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. It would have been obvious for a person of ordinary skill in the art for the mass ratio of artificial graphite to soft carbon is in the range of 1:1 to 19:1 with the expectation of the negative electrode reversibly storing and releasing lithium ions, as suggested by Aida.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada, Iriyama, Ryu, and Oesten, in view of Nakura et al. (US 2012/0009475), hereinafter Nakura.
Regarding Claim 20, Yamada does not teach the negative electrode has multiple layers. However, Nakura teaches a negative electrode 10 comprising a first layer 12a on a surface of a current collector 11 and a second layer 12b on a surface of the first layer 12a, see e.g., abstract, Fig. 1, and paras. [0030]-[0031], [0037], [0043], [0047]-[0050]. Specifically, the carbon based first layer is combined with a transition metal oxide (e.g., lithium titanate) based second layer to compensate for the drawbacks of each individual layer; further, the diffusion resistance and reaction resistance are optimized. It would be obvious to one having ordinary skill in the art the carbon based negative electrode layer of Yamada includes an additional transition metal oxide second layer on the surface of the carbon based negative electrode layer to compensate for the drawbacks of the carbon layer (i.e., the lower lithium ion acceptance in a low temperature environment); additionally, the combination would be advantageous from the viewpoint of optimizing diffusion resistance and reaction resistance, as suggested by Nakura.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729